ORDER
PER CURIAM.
William Hayden (Husband) appeals a Decree of Dissolution ordering him to pay Ernestine Hayden (Wife) the sum of five hundred dollars ($500.00) per month maintenance.
We have reviewed the briefs of the parties and the record on appeal and conclude the trial court’s determination is not against the weight of the evidence. Murphy v. Carron, 536 S.W.2d 30, 32 (Mo.banc 1976). An extended opinion would have no precedential value. We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).